EXHIBIT 10.2
 

--------------------------------------------------------------------------------

 
SCHAWK, INC.
 
______________________________
 
FIRST AMENDMENT
Dated as of June 11, 2009
 
to
 
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT
Dated as of January 28, 2005
 
______________________________
 
Re: $10,000,000 4.81% Series C Senior Notes Due January 28, 2010
$20,000,000 4.99% Series D Senior Notes Due January 28, 2011
and
$20,000,000 5.17% Series E Senior Notes Due January 28, 2012
of
Schawk, Inc.
 
DATED AS OF JUNE 11, 2009

 

--------------------------------------------------------------------------------


 
FIRST AMENDMENT TO NOTE AGREEMENT
 
THIS FIRST AMENDMENT dated as of June 11, 2009 (the or this “First Amendment”)
to the Note Purchase and Private Shelf Agreement dated as of January 28, 2005 is
between SCHAWK, INC., a Delaware corporation (the “Company”), and each of the
institutions which is a signatory to this First Amendment (collectively, the
“Noteholders”).
 
RECITALS:
 
A.           The Company and each of the Noteholders have heretofore entered
into the Note Purchase and Private Shelf Agreement dated as of January 28, 2005
(as the same may be amended, modified and supplemented from time to time, the
“Note Agreement”).  The Company has heretofore issued the $10,000,000 4.81%
Series C Senior Notes Due January 28, 2010 dated January 28, 2005, the
$20,000,000 4.99% Series D Senior Notes Due January 28, 2011 dated January 28,
2005, and the $20,000,000 5.17% Series E Senior Notes Due January 28, 2012 dated
January 28, 2005 (collectively, the “Notes”) pursuant to the Note Agreement.
 
B.           The Subsidiary Guarantors have made that certain Subsidiary
Guaranty Agreement dated as of January 28, 2005 in favor of the holders of the
Notes (as the same may be amended, modified and supplemented from time to time,
the “Guaranty Agreement”).
 
C.           The Company, the Subsidiary Guarantors and the Noteholders now
desire to amend the Note Agreement and the Guaranty Agreement in the respects,
but only in the respects, hereinafter set forth.
 
D.           Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
 
E.           All requirements of law have been fully complied with and all other
acts and things necessary to make this First Amendment a valid, legal and
binding instrument according to its terms for the purposes herein expressed have
been done or performed.
 
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 5.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
 
SECTION 1.   AMENDMENTS TO NOTE AGREEMENT.
 
Section 1.1. Section 1 of the Note Agreement is amended by adding the following
thereto as new Sections 1.5, 1.6 and 1.7 thereof:
 
Section 1.5  Authorization of Issue of Series C PIK Notes.  The Company has
authorized the issue of its senior promissory notes in an aggregate initial
principal amount sufficient to evidence the aggregate amount of Make-Whole
Amount that may be required to be paid with respect to the Series C Notes upon
the prepayments of the Series
 
 

--------------------------------------------------------------------------------


 
C Notes required pursuant to Section 8.8 (the “Series C PIK Notes”).  The
Company will issue to each holder of Series C Notes on the Amendment No. 1
Effective Date a Series C PIK Note in an initial principal amount equal to the
Make-Whole Amount due with respect to the prepayment of the Series C Notes of
such holder being made on the Amendment No. 1 Effective Date, each such Series C
PIK Note to be dated the date of issue thereof, to mature on the PIK Note
Maturity Date, to bear interest on the unpaid balance thereof from the date
thereof until the principal thereof shall have become due and payable at the
rate of 8.81% per annum (provided that, during any period when an Event of
Default shall be in existence, at the election of the Required Holder(s), the
outstanding principal balance of the Series C PIK Notes shall bear interest from
and after the date of such Event of Default and until such Event of Default
ceases to be in existence at the rate per annum from time to time equal to the
applicable Default Rate for the Series C PIK Notes) and on overdue payments at
the rate per annum from time to time equal to the applicable Default Rate for
the Series C PIK Notes, and to be substantially in the form of Exhibit A-5
attached hereto.  Interest accrued on the unpaid balance of any Series C PIK
Note due before the date such principal is due (whether on the PIK Note Maturity
Date, by acceleration, optional or mandatory prepayment or otherwise) shall be
paid by adding such interest to the principal balance of such Series C PIK
Note.  Any Make-Whole Amount due and payable with respect to any prepayment of
any Series C Note made after the Amendment No. 1 Effective Date pursuant to
Section 8.8 shall be paid by adding the amount thereof to the outstanding amount
of the Related PIK Note and the outstanding amount of such Related PIK Amount
shall be deemed automatically increased by the amount of such Make-Whole Amount
on the date such Make-Whole Amount is otherwise due.  The terms “Series C PIK
Note” and “Series C PIK Notes” as used herein shall include each Series C PIK
Note delivered pursuant to any provision of this Agreement and each Series C PIK
Note delivered in substitution or exchange for any other Series C PIK Note
pursuant to any such provision.
 
Section 1.6  Authorization of Issue of Series D PIK Notes.  The Company has
authorized the issue of its senior promissory notes in an aggregate initial
principal amount sufficient to evidence the aggregate amount of Make-Whole
Amount that may be required to be paid with respect to the Series D Notes upon
the prepayments of the Series D Notes required pursuant to Section 8.8 (the
“Series D PIK Notes”).  The Company will issue to each holder of Series D Notes
on the Amendment No. 1 Effective Date a Series D PIK Note in an initial
principal amount equal to the Make-Whole Amount due with respect to the
prepayment of the Series D Notes of such holder being made on the Amendment No.
1 Effective Date, each such Series D PIK Note to be dated the date of issue
thereof, to mature on the PIK Note Maturity Date, to bear interest on the unpaid
balance thereof from the date thereof until the principal thereof shall have
become due and payable at the rate of 8.99% per annum (provided that, during any
period when an Event of Default shall be in existence, at the election of the
Required Holder(s), the outstanding principal balance of the Series D PIK Notes
shall bear interest from and after the date of such Event of Default and until
such Event of Default ceases to be in existence at the rate per annum from time
to time equal to the applicable Default Rate for the Series D PIK Notes) and on
overdue payments at the rate per annum from time to time equal to the applicable
Default Rate for the Series D PIK Notes, and to be substantially in the form of
Exhibit A-6 attached hereto.  Interest accrued on the unpaid
 
 
2

--------------------------------------------------------------------------------


 
balance of any Series D PIK Note due before the date such principal is due
(whether on the PIK Note Maturity Date, by acceleration, optional or mandatory
prepayment or otherwise) shall be paid by adding such interest to the principal
balance of such Series D PIK Note.  Any Make-Whole Amount due and payable with
respect to any prepayment of any Series D Note made after the Amendment No. 1
Effective Date pursuant to Section 8.8 shall be paid by adding the amount
thereof to the outstanding amount of the Related PIK Note and the outstanding
amount of such Related PIK Amount shall be deemed automatically increased by the
amount of such Make-Whole Amount on the date such Make-Whole Amount is otherwise
due.  The terms “Series D PIK Note” and “Series D PIK Notes” as used herein
shall include each Series D PIK Note delivered pursuant to any provision of this
Agreement and each Series D PIK Note delivered in substitution or exchange for
any other Series D PIK Note pursuant to any such provision.
 
Section 1.7  Authorization of Issue of Series E PIK Notes.  The Company has
authorized the issue of its senior promissory notes in an aggregate initial
principal amount sufficient to evidence the aggregate amount of Make-Whole
Amount that may be required to be paid with respect to the Series E Notes upon
the prepayments of the Series E Notes required pursuant to Section 8.8 (the
“Series E PIK Notes”).  The Company will issue to each holder of Series E Notes
on the Amendment No. 1 Effective Date a Series E PIK Note in an initial
principal amount equal to the Make-Whole Amount due with respect to the
prepayment of the Series E Notes of such holder being made on the Amendment No.
1 Effective Date, each such Series E PIK Note to be dated the date of issue
thereof, to mature on the PIK Note Maturity Date, to bear interest on the unpaid
balance thereof from the date thereof until the principal thereof shall have
become due and payable at the rate of 9.17% per annum (provided that, during any
period when an Event of Default shall be in existence, at the election of the
Required Holder(s), the outstanding principal balance of the Series E PIK Notes
shall bear interest from and after the date of such Event of Default and until
such Event of Default ceases to be in existence at the rate per annum from time
to time equal to the applicable Default Rate for the Series E PIK Notes) and on
overdue payments at the rate per annum from time to time equal to the applicable
Default Rate for the Series E PIK Notes, and to be substantially in the form of
Exhibit A-7 attached hereto.  Interest accrued on the unpaid balance of any
Series E PIK Note due before the date such principal is due (whether on the PIK
Note Maturity Date, by acceleration, optional or mandatory prepayment or
otherwise) shall be paid by adding such interest to the principal balance of
such Series E PIK Note.  Any Make-Whole Amount due and payable with respect to
any prepayment of any Series E Note made after the Amendment No. 1 Effective
Date pursuant to Section 8.8 shall be paid by adding the amount thereof to the
outstanding amount of the Related PIK Note and the outstanding amount of such
Related PIK Amount shall be deemed automatically increased by the amount of such
Make-Whole Amount on the date such Make-Whole Amount is otherwise due.  The
terms “Series E PIK Note” and “Series E PIK Notes” as used herein shall include
each Series E PIK Note delivered pursuant to any provision of this Agreement and
each Series E PIK Note delivered in substitution or exchange for any other
Series E PIK Note pursuant to any such provision.
 
Section 1.2. The third sentence of Section 1.4 of the Note Agreement is hereby
amended and restated in its entirety as follows:
 
 
3

--------------------------------------------------------------------------------


 
The terms “Note” and “Notes” as used herein shall include each Series C Note,
each Series D Note, each Series E Note, each Shelf Note and each PIK Note.
 
Section 1.3. Section 1 of the Note Agreement is hereby amended by adding the
following at the end of such section:
 
“Notwithstanding anything to the contrary contained in this Agreement, any of
the Notes or in any of the other Note Documents, from and after the Amendment
No. 1 Effective Date, interest on the Series C Notes shall accrue at 8.81% per
annum, interest on the Series D Notes shall accrue at 8.99% per annum and
interest on the Series E Notes shall accrue at 9.17% per annum, in each case
until the principal of the Series C Notes, Series D Notes or the Series E Notes,
as applicable, shall have become due and payable (provided that, during any
period when an Event of Default shall be in existence, at the election of the
Required Holder(s), the outstanding principal balance of the Series C Notes, the
outstanding principal balance of the Series D Notes and the outstanding
principal balance of the Series E Notes shall bear interest, respectively, from
and after the date of such Event of Default and until such Event of Default
ceases to be in existence at the rate per annum from time to time equal to the
applicable Default Rate for the Series C Notes, Series D Notes or the Series E
Notes, as applicable) and interest shall accrue on overdue payments under the
Series C Notes at the rate per annum from time to time equal to the applicable
Default Rate for the Series C Notes, interest shall accrue on overdue payments
under the Series D Notes at the rate per annum from time to time equal to the
applicable Default Rate for the Series D Notes and interest shall accrue on
overdue payments under the Series E Notes at the rate per annum from time to
time equal to the applicable Default Rate for the Series E Notes.  Each of the
Note Documents, including without limitation, the Notes (and Exhibits 1(a) and
1(b) to the Note Agreement) is hereby amended to the extent necessary to further
evidence the foregoing, and upon any holder’s request, the Company shall issue a
new Note or Notes to such holder reflecting the same in exchange for the Note or
Notes then held by such holder.”
 
Section 1.4. Section 2 of the Note Agreement shall be and is hereby amended by
adding the following as a new Section 2.4 thereto:
 
“Section 2.4.  Security.  Pursuant to and in accordance with the terms of the
Collateral Documents and subject to the terms of the Intercreditor Agreement,
the Notes and the other Note Obligations shall be secured by and entitled to the
benefits of a perfected first priority Lien in all of each Grantor’s right title
and interest in and to the Collateral to secure the prompt and complete payment
and performance of the Note Obligations.”
 
Section 1.5. The reference to “Section 10.4” set forth in Section 5.15(b) of the
Note Agreement is deleted and replaced with a reference to “Section 10.3”.
 
Section 1.6. Section 5 of the Note Agreement shall be and is hereby amended by
adding the following as a new Section 5.21 thereto:
 
 
4

--------------------------------------------------------------------------------


 
“Section 5.21.  Security Interest in Collateral.  The provisions of this
Agreement and the Collateral Documents create legal and valid Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the holders of
Note Obligations and the other holders of the Secured Obligations, and such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Note Obligations and the other Secured Obligations, enforceable against the
applicable Domestic Note Party and all third parties, and having priority over
all other Liens on the Collateral except in the case of (a) Permitted Existing
Liens, to the extent any such Permitted Existing Liens would have priority over
the Liens in favor of the Collateral Agent pursuant to any applicable law and
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Collateral Agent has not obtained or does not
maintain possession of such Collateral.”
 
Section 1.7. The reference to “Section 10.1 through Section 10.4 hereof” set
forth in Section 7.2(a) of the Note Agreement is deleted and replaced with a
reference to “Sections 10.1, 10.2, 10.3 and 10.19 hereof”.
 
Section 1.8. Section 7.3 of the Note Agreement shall be and is hereby amended in
its entirety to read as follows:
 
“Section 7.3.  Inspection of Property; Books and Records; Discussions.  The
Company shall permit and cause each of the Company’s Subsidiaries to permit, any
authorized representative(s) designated by any holder of the Notes to visit and
inspect any of the properties of the Company or any of its Subsidiaries, to
examine, audit, check and make copies of their respective financial and
accounting records, books, journals, orders, receipts and any correspondence and
other data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers, all upon reasonable notice and at
such reasonable times during normal business hours, as often as may be
reasonably requested.  The Company shall keep and maintain, and cause each of
the Company’s Subsidiaries to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity with Agreement
Accounting Principles shall be made of all dealings and transactions in relation
to their respective businesses and activities.  If an Event of Default has
occurred and is continuing, the Company, upon the request of any holder of the
Notes, shall provide copies of such records to a representative of the holders
of the Notes.  The Company acknowledges that the Collateral Agent (or any other
Person having inspection rights), after exercising its rights of inspection, may
prepare and distribute to the Bank Lenders and the holders of the Notes certain
Reports pertaining to the Company and its Subsidiaries’ assets for internal use
by the Bank Lenders and the holders of the Notes.  At any time after the
occurrence and during the continuation of an Event of Default, that the
Collateral Agent, any Bank Lender or any holder of the Notes requests, the
Company and the Subsidiaries will provide, at the sole expense of the Company,
each holder of any Notes with appraisals or updates thereof of their inventory
and other assets from an appraiser selected and engaged by the Collateral Agent,
and prepared on a basis satisfactory to the Required Holders, such appraisals
and updates to include, without limitation, information required by applicable
law and regulations.”
 
 
5

--------------------------------------------------------------------------------


 
Section 1.9. The definition of “Remaining Scheduled Payments” in Section 8.6 of
the Note Agreement is hereby amended and restated in its entirety as follows:
 
““Remaining Scheduled Payments” means, with respect to the Called Principal of a
Note of the applicable Series, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date with respect to
such Called Principal if no payment of such Called Principal were made prior to
its scheduled due date, provided that if such Settlement Date is not a date on
which interest payments are due to be made under the terms of the Note, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2, 8.8 or 12.1, provided that solely
for purposes of calculating any Make-Whole Amount payable upon a prepayment
required under Section 8.8, the Remaining Scheduled Payments shall be calculated
as if the interest rate on the Series C Notes were 4.81% per annum, as if the
interest rate on the on the Series D Notes were 4.99% per annum and as if the
interest rate on the Series E Notes were 5.17% per annum.”
 
Section 1.10. Section 8.6 of the Note Agreement is hereby further amended by
inserting “or Section 8.8” after each reference to “Section 8.2” appearing in
the respective definitions of “Called Principal” and “Settlement Date” in such
Section 8.6.
 
Section 1.11. The references to “Section 10.4(2)” set forth in Sections 8.7(a)
and 8.7(c) of the Note Agreement are deleted and replaced with a reference to
“Section 10.2”.
 
Section 1.12. Section 8 of the Note Agreement shall be and is hereby amended by
adding the following as a new Section 8.8 thereto:
 
“Section 8.8.  Pro Rata Prepayments.  At all times on or prior to the earlier of
the Normalization Date and the Pro Rata Termination Time, if the aggregate
outstanding principal amount of the Debt of the Company under the Bank Credit
Agreement is reduced at any time below the Threshold Amount in effect at such
time, then, on the date of each such reduction, the Company shall prepay the
principal amount of the Notes (other than the PIK Notes) in a pro rata amount
calculated on the basis of the Current Pro Rata Shares, together with interest
accrued thereon to the date of such prepayment, plus the Make-Whole Amount
determined for the prepayment date with respect to such principal amount of each
Note then outstanding that is so prepaid.  At all times on or prior to the
earlier of the Normalization Date and the Pro Rata Termination Time, if the
outstanding principal amount of any of the 2003 Notes (other than the 2003 PIK
Notes) is paid or prepaid in whole or in part at any time (but expressly
excluding any prepayment of the 2003 Notes pursuant to Section 8.8 of the 2003
Note Agreement as in effect on the Amendment No. 1 Effective Date), then, on the
date of each such payment or prepayment, the Company shall prepay the principal
amount of the Notes (other than the PIK Notes) in a pro rata amount calculated
on the basis of the Current Pro Rata Shares, together with interest accrued
thereon to the date of such prepayment, plus the Make-Whole Amount determined
for the prepayment date with respect to such principal amount of each Note then
outstanding that is so prepaid.  In the case of each partial prepayment of the
Notes pursuant to this Section 8.8, such partial prepayment shall be applied pro
 
 
6

--------------------------------------------------------------------------------


 
rata to all outstanding Notes (other than the PIK Notes) of all Series according
to the respective unpaid principal amounts thereof.  Notwithstanding anything to
the contrary contained in this Agreement, (i) any Make-Whole Amount due and
payable with respect to any prepayment of any Note pursuant to this Section 8.8
shall not be paid in cash on the date such Make-Whole Amount is otherwise due
and payable and instead shall be paid by adding the amount thereof to the
outstanding amount of the Related PIK Note, and (ii) the occurrence of the
Normalization Date or the Pro Rata Termination Date shall not relieve the
Company of any of its obligations that arise under this section 8.8 through or
on the Normalization Date or the Pro Rata Termination Time.  For the avoidance
of doubt, the reduction of the Debt under the Bank Credit Agreement as a result
of the satisfaction by the Company of the condition precedent to the
effectiveness of Amendment No. 2 to the Bank Credit Agreement set forth in
Section 3(a)(i) thereof is intended to be covered by this Section 8.8.
 
For the purposes of this Section 8.8, the following terms have the respective
meanings set forth below:
 
“Current Pro Rata Shares” is defined in the Intercreditor Agreement.
 
“Normalization Date” is defined in the Intercreditor Agreement.
 
“Pro Rata Termination Time” means the time upon which (a) the sum of, but
without duplication, (i) the aggregate amount of all Reductions as to which
there is a required pro rata prepayment of the Notes pursuant to Section 8.8 or
resulting from required repayments of the Debt under the Bank Credit Agreement
under Section 2.5(B)(iii) thereof as a result of prepayments of the Notes or the
2003 Notes, (ii) the aggregate amount all payments or prepayments of the 2003
Notes (other than the 2003 PIK Notes) as to which there is a required pro rata
prepayment of the Notes pursuant to Section 8.8 or made pursuant to Section 8.8
of the 2003 Note Agreement, and (iii) the aggregate amount of all prepayments of
the Notes (other than the PIK Notes), in each case made at any time on or after
the Amendment No. 1 Effective Date (including for the avoidance of doubt,
prepayments made to satisfy the condition precedent to the effectiveness of
Amendment No. 2 to the Bank Credit Agreement set forth in Section 3(a)(i)
thereof and the Reduction resulting therefrom), equals (b) $20,000,000.
 
“Reduction” means, with respect to any reduction of Debt of the Company under
the Bank Credit Agreement made at any time on or after the Amendment No. 1
Effective Date, an amount equal to, if positive, (a) the Threshold Amount in
effect immediately prior to such reduction minus (b) the aggregate Debt
outstanding under the Bank Credit Agreement after giving effect to such
reduction.
 
“Threshold Amount” means, at the time of any determination thereof, $75,283,750,
less the aggregate amount of all Reductions (without duplication) prior to such
time.”
 
Section 1.13. Section 9.3 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
 
7

--------------------------------------------------------------------------------


 
“Section 9.3.  Maintenance of Property.  The Company shall (i) cause all
property used or useful in the conduct of its business or the business of any
Subsidiary to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and shall cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times and (ii) with respect to such property, maintain, or cause to be
maintained, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations; provided, however, that nothing in this Section 9.3 shall
prevent the Company from discontinuing the operation or maintenance of any of
such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary and
the Company has concluded that such discontinuance could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company will furnish to the Collateral Agent, upon request of the Collateral
Agent or any holder of the Notes, information in reasonable detail as to the
insurance so maintained.  The Company shall deliver to the Collateral Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Domestic Note Parties’ tangible personal property and assets and business
interruption insurance policies naming the Collateral Agent as lender loss
payee, and (y) to all general liability and other liability policies naming the
Collateral Agent an additional insured.  In the event any Domestic Note Party at
any time or times hereafter shall fail to obtain or maintain any of the policies
or insurance required herein or to pay any premium in whole or in part relating
thereto, then the Collateral Agent, without waiving or releasing any obligations
or resulting Event of Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Collateral Agent deems advisable.  All sums so disbursed by the
Collateral Agent shall constitute part of the Secured Obligations, payable as
provided in the Bank Credit Agreement.  The Company will furnish to the
Collateral Agent and each holder of the Notes prompt written notice of any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding.”
 
Section 1.14. The reference to “Section 10.4” set forth in Section 9.4 of the
Note Agreement is deleted and replaced with a reference to “Section 10.3”.
 
Section 1.15. The reference to “Sections 10.4 and 10.5” set forth in Section 9.5
of the Note Agreement is deleted and replaced with a reference to “Sections 10.2
and 10.9”.
 
Section 1.16. Section 9.8 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
“Section 9.8.  Notes to Rank Pari Passu.  The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct and
secured
 
 
8

--------------------------------------------------------------------------------


 
obligations of the Company ranking pari passu as against the assets of the
Company with all other Notes from time to time issued and outstanding hereunder
without any preference among themselves and pari passu with all other present
and future secured Debt (actual or contingent) of the Company which is not
expressed to be subordinate or junior in rank to any other secured Debt of the
Company.  Notwithstanding anything to the contrary contained herein or in any
other Note Documents, all references to the Notes herein or in any other Note
Document stating that the Notes are “unsecured” are hereby amended to state that
the Notes are “secured”.”
 
Section 1.17. Section 9 of the Note Agreement shall be and is hereby amended by
adding the following as a new Sections 9.9 and 9.10 thereto:
 
“Section 9.9.  Foreign Pledge Agreements.  If any Foreign Incorporated
Subsidiary is (a) a First Tier Foreign Subsidiary, (b) an Affected Foreign
Subsidiary, (c) a Material Foreign Subsidiary and (d) organized under the laws
of any European nation or any state or other principality or subdivision
thereof, the Company shall or shall cause the applicable parent Domestic
Incorporated Subsidiary as promptly as possible (but in any event within (i) in
the case of such Foreign Incorporated Subsidiaries which are in existence on the
date hereof, as promptly as possible (but in any event within sixty (60) days
after the date hereof (or by such later date as the Required Holders may agree
to in their discretion)) and (ii) in the case of such Foreign Incorporated
Subsidiaries which are created or acquired after the date hereof, as promptly as
possible (but in any event within sixty (60) days following the creation or
acquisition thereof (or by such later date as the Required Holders may agree to
in their discretion)) to (A) execute (1) a Foreign Pledge Agreement and (2) such
other Collateral Documents deemed necessary or desirable in the Collateral
Agent’s sole discretion with respect to 65% of the Capital Stock of such Foreign
Incorporated Subsidiary, and (B) deliver and cause each such parent Domestic
Incorporated Subsidiary to deliver such corporate resolutions, opinions of
counsel, stock certificates, stock powers and such other documentation as the
Collateral Agent or its counsel may reasonably request, all in form and
substance reasonably satisfactory to the Collateral Agent and its counsel to
effectuate such pledge.  Notwithstanding the foregoing, no Foreign Pledge
Agreement in respect of a Foreign Incorporated Subsidiary shall be required
hereunder to the extent such Foreign Pledge Agreement is prohibited by
applicable law or the Collateral Agent or its counsel reasonably determines that
the pledge of such Foreign Incorporated Subsidiary’s Capital Stock would not
provide material credit support for the benefit of the holders of the Secured
Obligations.
 
Section 9.10.  Security Agreement; Additional Collateral; Further Assurances.
 
(a) The Company will cause, and will cause each other Domestic Incorporated
Subsidiary to cause, all of its owned personal property (whether tangible,
intangible, or mixed) to be subject at all times to first priority, perfected
Liens in favor of the Collateral Agent for the benefit of the holders of the
Secured Obligations to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 10.3.  Without limiting the generality of the foregoing,
the Company (i) will cause the issued and outstanding Capital
 
 
9

--------------------------------------------------------------------------------


 
Stock of each Domestic Incorporated Subsidiary directly owned by the Company or
any other Domestic Incorporated Subsidiary to be subject at all times to a first
priority, perfected Lien in favor of the Collateral Agent to secure the Secured
Obligations in accordance with the terms and conditions of the Collateral
Documents.
 
(b) Without limiting the foregoing, the Company will, and will cause each
Domestic Incorporated Subsidiary to, execute and deliver, or cause to be
executed and delivered, to the Collateral Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions, which may
be required by law or which the Collateral Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Note Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Company.
 
(c) If any personal property is acquired by a Domestic Note Party after the
Amendment No. 1 Effective Date (other than assets constituting Collateral under
a Collateral Document that automatically become subject to the Lien under such
Collateral Document upon acquisition thereof), the Company will notify the
Collateral Agent thereof, and, if requested by the Collateral Agent, the Company
will cause such personal property to be subjected to a Lien securing the Secured
Obligations and will take, and cause the other Domestic Note Parties to take,
such actions as shall be necessary or reasonably requested by the Collateral
Agent to grant and perfect such Liens, including actions described in paragraph
(c) of this Section, all at the expense of the Company.”
 
Section 1.18. Section 10 of the Note Agreement shall be and is hereby amended in
its entirety to read as follows:
 
“SECTION 10.     NEGATIVE COVENANTS.
 
The Company covenants that during the Issuance Period and thereafter so long as
any of the Notes are outstanding:
 
Section 10.1.  Debt.  Neither the Company nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Debt, except:
 
(a) the Secured Obligations;
 
(b) Permitted Existing Debt and Permitted Refinancing Debt;
 
(c) Debt in respect of obligations secured by Customary Permitted Liens;
 
(d) Debt constituting Contingent Obligations permitted by Section 10.5;
 
(e) Debt arising from intercompany loans and advances (a) from any Subsidiary to
the Company or any wholly-owned Subsidiary or (b) from the Company to any
wholly-owned Domestic Incorporated Subsidiary or (c) from the Company to any
wholly-owned Foreign Incorporated Subsidiary; provided, that if the Company is
the
 
 
10

--------------------------------------------------------------------------------


 
obligor on such Debt, such Debt shall be expressly subordinate to the payment in
full in cash of the Secured Obligations; provided, further, that the aggregate
of all Foreign Subsidiary Investments does not exceed the Permitted Foreign
Subsidiary Investment Amount at any time;
 
(f) Debt in respect of Hedging Obligations permitted under Section 10.15;
 
(g) secured or unsecured purchase money Debt (including Capital Leases) incurred
by the Company or any of its Subsidiaries after the date hereof to finance the
acquisition of fixed assets or in conjunction with a Permitted Acquisition, if
(1) at the time of such incurrence, no Event of Default or Default has occurred
and is continuing or would result from such incurrence, (2) such Debt has a
scheduled maturity and is not due on demand, (3) such Debt does not exceed the
lower of the fair market value or the cost of the applicable fixed assets on the
date acquired, (4) such Debt does not exceed $30,000,000 in the aggregate
outstanding at any time, and (5) any Lien securing such Debt is permitted under
Section 10.3 (such Debt being referred to herein as “Permitted Purchase Money
Debt”);
 
(h) Debt with respect to surety, appeal and performance bonds obtained by the
Company or any of its Subsidiaries in the ordinary course of business;
 
(i) Debt incurred by the Company to the seller in any Permitted Acquisition as
part of the consideration therefor, provided that such Debt is unsecured and, if
in excess of $15,000,000 in the aggregate, is subordinated to the Secured
Obligations, on terms reasonably acceptable to the Required Holders;
 
(j) Debt incurred by the Company pursuant to this Agreement and the Notes; and
 
(k) additional unsecured Debt in an aggregate amount at any time outstanding not
exceeding $25,000,000.
 
Section 10.2.  Sales of Assets.  Neither the Company nor any of its Subsidiaries
shall consummate any Asset Sale, except:
 
(a) licenses or sublicenses by the Company or its Subsidiaries of software,
customer lists, trademarks, service marks, patents, trade names and copyrights
and other intellectual property in the ordinary course of business; provided,
that such licenses or sublicenses shall not interfere with the business of the
Company or any such Subsidiary;
 
(b) transfers of assets between the Company and any wholly-owned Subsidiary of
the Company or between wholly-owned Subsidiaries of the Company not otherwise
prohibited by this Agreement; provided, that the aggregate of all Foreign
Subsidiary Investments does not exceed the Permitted Foreign Subsidiary
Investment Amount at any time; and
 
(c) sales, assignments, transfers leases, conveyances or other dispositions of
other assets if such transaction (a) is for not less than fair market value (as
determined in
 
 
11

--------------------------------------------------------------------------------


 
good faith by the Company’s board of directors), and (b) when combined with all
such other transactions (each such transaction being valued at book value) (i)
during the immediately preceding twelve-month period, represents the disposition
of not greater than fifteen percent (15%) of the Company’s Consolidated Tangible
Assets at the end of the fiscal year immediately preceding that in which such
transaction is proposed to be entered into, and (ii) during the period from the
date hereof to the date of such proposed transaction, represents the disposition
of not greater than twenty-five percent (25%) of the Company’s Consolidated
Tangible Assets at the end of the fiscal year immediately preceding that in
which such transaction is proposed to be entered into; and
 
(d) sales in connection with the reorganization, restructuring and
rationalization of the Company and its Subsidiaries; provided that the
non-recurring expenses arising from such reorganization, restructuring and
rationalization which are charged to operating expenses are charged during the
first three (3) fiscal years following any Permitted Acquisition and do not
exceed $5,000,000, on a pre-tax basis, with respect to any Permitted
Acquisition, or $10,000,000, on a pre-tax basis, in the aggregate.
 
An amount equal to the Net Proceeds received from any Asset Sale shall be used
to prepay or retire Senior Debt of the Company and/or its Restricted
Subsidiaries, provided that the Company shall comply with the provisions of
Section 8.7 hereof.
 
Section 10.3.  Liens.  Neither the Company nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of their respective property or assets except:
 
(a) Liens securing the Secured Obligations to the extent permitted by the
Intercreditor Agreement;
 
(b) Permitted Existing Liens;
 
(c) Customary Permitted Liens;
 
(d) purchase money Liens (including the interest of a lessor under a Capital
Lease and Liens to which any property is subject at the time of the Company’s
acquisition thereof) securing Permitted Purchase Money Debt; provided that such
Liens shall not apply to any property of the Company or its Subsidiaries other
than that purchased or subject to such Capital Lease;
 
(e) Liens with respect to property acquired by the Company or any of its
Subsidiaries after the date hereof (and not created in contemplation of such
acquisition) pursuant to a Permitted Acquisition; provided, that such Liens
shall extend only to the property so acquired; and
 
(f) other Liens securing Debt not to exceed $5,000,000 in the aggregate.
 
In addition, neither the Company nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the
 
 
12

--------------------------------------------------------------------------------


 
Collateral Agent for the benefit of itself and the holders of Secured
Obligations, as collateral for the Secured Obligations; provided that any
agreement, note, indenture or other instrument in connection with Permitted
Purchase Money Debt (including Capital Leases) may prohibit the creation of a
Lien in favor of the Collateral Agent for the benefit of itself and the Holders
of Secured Obligations on the items of property obtained with the proceeds of
such Permitted Purchase Money Debt.
 
Notwithstanding the foregoing, other than Liens created under the Collateral
Documents and Customary Permitted Liens, the Company will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any Lien on
the real property of the Company and any Subsidiary.
 
Section 10.4.  Investments.  Except to the extent permitted pursuant to Section
10.7 below, neither the Company nor any of its Subsidiaries shall directly or
indirectly make or own any Investment except:
 
(a) Investments in cash and Cash Equivalents;
 
(b) Permitted Existing Investments in an amount not greater than the amount
thereof on the date hereof;
 
(c) Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(d) Investments consisting of deposit accounts maintained by the Company;
 
(e) Investments consisting of non-cash consideration from a sale, assignment,
transfer, lease, conveyance or other disposition of property permitted by
Section 10.2;
 
(f) Investments consisting of (a) intercompany loans from any Subsidiary of the
Company to the Company or any other Subsidiary permitted by Section 10.1(e) and
(b) intercompany loans from the Company to its Subsidiaries; provided, that the
aggregate of all Foreign Subsidiary Investments shall not exceed the Permitted
Foreign Subsidiary Investment Amount;
 
(g) Investments constituting Permitted Acquisitions;
 
(h) Investments constituting Debt permitted by Section 10.1 or Contingent
Obligations permitted by Section 10.5 or Restricted Payments permitted by
Section 10.6 or Capital Expenditures permitted by Section 10.19(d);
 
(i) Investments consisting of loans or advances made by any party to this
Agreement and the Subsidiary Guaranties to employees and officers of the Company
or any of the Company’s wholly-owned Domestic Incorporated Subsidiaries for
travel, entertainment and relocation expenses in the ordinary course of business
in an aggregate principal amount outstanding at any one time not to exceed
$2,000,000;
 
 
13

--------------------------------------------------------------------------------


 
(j) Investments consisting of any right of the Company or its wholly-owned
Domestic Incorporated Subsidiaries to payment for goods sold or for services
rendered, whether or not it has been earned by performance; and
 
(k) Investments in addition to those referred to elsewhere in this Section 10.4
in an amount not to exceed $15,000,000 in the aggregate at any time outstanding;
 
provided, however, that the Investments described in clause (vii) above shall
not be permitted to be made at a time when either an Event of Default or a
Default which is not in the process of being cured shall have occurred and be
continuing or would result therefrom.
 
Section 10.5.  Contingent Obligations.  Neither the Company nor any of its
Subsidiaries shall directly or indirectly create or become or be liable with
respect to any Contingent Obligation, except: (a) recourse obligations resulting
from endorsement of negotiable instruments for collection in the ordinary course
of business; (b) Permitted Existing Contingent Obligations; (c) obligations,
warranties, guaranties and indemnities, not relating to Debt of any Person,
which have been or are undertaken or made in the ordinary course of business and
not for the benefit of or in favor of an Affiliate of the Company or such
Subsidiary; (d) Contingent Obligations with respect to surety, appeal and
performance bonds obtained by the Company or any Subsidiary in the ordinary
course of business; (e) Contingent Obligations of the Subsidiaries of the
Company under the Subsidiary Guaranty to which they are a party; (f) obligations
arising under or related to this Agreement or the Notes, (g) Contingent
Obligations in respect to earn-outs or other similar forms of contingent
purchase price payable in respect of Permitted Acquisitions; (h) Contingent
Obligations in respect of representations and warranties customarily given in
respect of Asset Sales otherwise permitted hereunder and (i) Contingent
Obligations consisting of guaranties by Subsidiary Guarantors of Debt of the
Company, which Debt when incurred by the Company did not result in a violation
of Section 10.1.
 
Section 10.6.  Restricted Payments.  The Company shall not declare or make any
Restricted Payment, except Restricted Payments constituting dividends in an
amount not to exceed $300,000 in the aggregate during any fiscal quarter of the
Company and except Restricted Payments by a Subsidiary to the Company or another
Subsidiary; provided, however, that in no event shall any Restricted Payments
(other than Restricted Payments to the Company) be declared or made if either a
Default or an Event of Default shall have occurred and be continuing at the date
of declaration or payment thereof or would result therefrom.
 
Section 10.7.  Conduct of Business; Subsidiaries; Acquisitions.  Neither the
Company nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Company on the date hereof and any business or
activities which are substantially similar, related or incidental thereto or
logical extensions thereof.  The Company shall not create, acquire or capitalize
any Subsidiary after the date hereof unless (i) no Event of Default or Default
which is not being cured shall have occurred and be continuing or would result
therefor; (ii) after such creation, acquisition or
 
 
14

--------------------------------------------------------------------------------


 
capitalization, all of the representations and warranties contained herein shall
be true and correct in all material respects (unless such representation and
warranty is made as of a specific date, in which case, such representation or
warranty shall be true in all material respects as of such date); and (iii)
after such creation, acquisition or capitalization the Company shall be in
compliance with the terms of Sections 9.6 and 9.9 hereof.  The Company shall not
make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Holders (each such
Acquisition constituting a “Permitted Acquisition”):
 
(a) no Default or Event of Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Debt in connection
therewith;
 
(b) after giving effect to such transaction, the aggregate of all Foreign
Subsidiary Investments would not exceed the Permitted Foreign Subsidiary
Investment Amount;
 
(c) in the case of an Acquisition of Capital Stock of an entity, the Acquisition
shall be of at least fifty-one percent (51%) of the Capital Stock of such
entity, and such acquired entity shall be (i) merged with and into the Company
immediately following such Acquisition, with the Company being the surviving
corporation following such merger or (ii) the results of operations of such
entity shall be reported on a consolidated basis with the Company and its
consolidated Subsidiaries;
 
(d) the purchase is consummated pursuant to a negotiated acquisition agreement
on a non-hostile basis;
 
(e) the Company shall deliver to the holders of the Notes a certificate from one
of the Authorized Officers, demonstrating to the satisfaction of the Required
Holders that after giving effect to such Acquisition and the incurrence of any
Debt permitted by Section 10.1 in connection therewith, on a pro forma basis
using historical audited or reviewed unaudited financial statements obtained
from the seller(s) in respect of each such Acquisition as if the Acquisition and
such incurrence of Debt had occurred on the first day of the twelve-month period
ending on the last day of the Company’s most recently completed fiscal quarter,
the Company would have been in compliance with the financial covenants in
Section 10.19 and that an Event of Default has not otherwise occurred;
 
(f) the purchase price for the Acquisition shall not exceed, without the prior
written consent of the Required Holders, for any rolling period of twelve
consecutive months, $75,000,000 (including the incurrence or assumption of any
Debt in connection therewith);
 
(g) the businesses being acquired shall be substantially similar, related or
incidental to, or a logical extension of, the businesses or activities engaged
in by the Company on the date hereof; and
 
(h) such Acquisition is approved in writing by the Required Holders.
 
 
15

--------------------------------------------------------------------------------


 
Section 10.8.  Transactions with Shareholders and Affiliates.  Neither the
Company nor any of its Subsidiaries shall directly or indirectly (a) enter into
or permit to exist any transaction (including, without limitation, the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any holder or holders of any of the Capital Stock of the Company, or with any
Affiliate of the Company which is not its Subsidiary, on terms that are less
favorable to the Company or any of its Subsidiaries, as applicable, than those
that might be obtained in an arm’s length transaction at the time from Persons
who are not such a holder or Affiliate, except for Restricted Payments permitted
by Section 10.6 and Investments permitted by Section 10.4 or (b) enter into or
permit to exist any such non-arm’s length transaction between either the Company
or any Domestic Incorporated Subsidiary, on the one hand, and any Foreign
Incorporated Subsidiary, on the other hand, if as a result thereof the aggregate
of all Foreign Subsidiary Investments would at any time exceed the Permitted
Foreign Subsidiary Investment Amount.  The holders of the Notes acknowledge and
consent to the transactions between the Company and its Affiliates described in
the Company’s public filings as of the date hereof.
 
Section 10.9.  Restriction on Fundamental Changes.  Neither the Company nor any
of its Subsidiaries shall enter into any merger or consolidation, or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution); or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of the Company’s consolidated business or
property, whether now or hereafter acquired, except (a) transactions permitted
under Sections 10.2, 10.4 or 10.7, (b) a Subsidiary of the Company may be merged
into or consolidated with the Company (in which case the Company shall be the
surviving corporation) or any wholly-owned Subsidiary of the Company, and (c)
any liquidation of any Subsidiary of the Company into the Company or another
Subsidiary of the Company, as applicable.
 
Section 10.10.  Sales and Leasebacks.  Neither the Company nor any of its
Subsidiaries shall become liable, directly, by assumption or by Contingent
Obligation, with respect to any lease, whether an operating lease or a Capital
Lease, of any property (whether real or personal or mixed), (a) which it or one
of its Subsidiaries sold or transferred or is to sell or transfer to any other
Person, or (b) which it or one of its Subsidiaries intends to use for
substantially the same purposes as any other property which has been or is to be
sold or transferred by it or one of its Subsidiaries to any other Person in
connection with such lease, unless in either case the sale involved is not
prohibited under Section 10.2 and the lease involved is not prohibited under
Section 10.1 and any related Investment is not prohibited under Section 10.4.
 
Section 10.11.  ERISA.  The Company shall not
 
(a) engage, or permit any of its Subsidiaries to engage, in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Code for which a
statutory or class exemption is not available or a private exemption has not
been previously obtained from the United States Department of Labor and any
Person succeeding to the functions thereof;
 
 
16

--------------------------------------------------------------------------------


 
(b) permit to exist any material accumulated funding deficiency (as defined in
Sections 302 of ERISA and 412 of the Code), with respect to any Benefit Plan,
whether or not waived;
 
(c) fail, or permit any ERISA Affiliate to fail, to pay timely required material
contributions or annual installments due with respect to any waived funding
deficiency to any Benefit Plan;
 
(d) terminate, or permit any ERISA Affiliate to terminate, any Benefit Plan
which would result in any material liability of the Company or any ERISA
Affiliate under Title IV of ERISA;
 
(e) fail to make any material contribution or payment to any Multiemployer Plan
which the Company or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, of any law pertaining thereto;
 
(f) fail, or permit any ERISA Affiliate to fail, to pay any required material
installment or any other payment required under Section 412 of the Code on or
before the due date for such installment or other payment; or
 
(g) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability for the plan year such that the Company
or any ERISA Affiliate is required to provide security to such Plan under
Section 401(a)(29) of the Code.
 
For purposes of this Section 10.11, “material” means any noncompliance or basis
for liability which could reasonably be likely to subject the Company or any of
its Subsidiaries to liability, individually or in the aggregate, in excess of
$5,000,000.
 
Section 10.12.  Corporate Documents.  Neither the Company nor any of its
Subsidiaries shall amend, modify or otherwise change any of the terms or
provisions in any of their respective constituent documents as in effect on the
date hereof in any manner materially adverse to the interests of the holders of
the Notes, without the prior written consent of the Required Holders, except in
connection with a Permitted Acquisition.
 
Section 10.13.  Fiscal Year.  Neither the Company nor any of its consolidated
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
period consisting of the 12-month period ending on the last day of December of
each year, except as required by Agreement Accounting Principles or by law and
disclosed to the holders of the Notes.
 
Section 10.14.  Subsidiary Covenants.  The Company will not, and will not permit
any Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, or make any other
Restricted Payment, pay any Debt or other obligation owed to the Company or any
other Subsidiary, make loans
 
 
17

--------------------------------------------------------------------------------


 
or advances or other Investments in the Company or any other Subsidiary or sell,
transfer or otherwise convey any of its property to the Company or any other
Subsidiary.
 
Section 10.15.  Hedging Obligations.  The Company shall not and shall not permit
any of its Subsidiaries to enter into any interest rate, commodity or foreign
currency exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar, agreements entered into by the Company pursuant to
which the Company has hedged its actual interest rate, foreign currency or
commodity exposure.
 
Section 10.16.  Issuance of Disqualified Stock.  From and after the date hereof,
neither the Company, nor any of its Subsidiaries shall issue any Disqualified
Stock.  All issued and outstanding Disqualified Stock shall be treated as Debt
for all purposes of this Agreement, and the amount of such deemed Debt shall be
the aggregate amount of the liquidation preference of such Disqualified Stock.
 
Section 10.17.  Amendment to Bank Credit Agreement and 2003 Note Agreement; Most
Favored Lender.  The Company will not, nor will it permit any Subsidiary to,
enter into (i) any amendment, restatement, supplement, waiver or modification to
the Bank Credit Agreement (or the documents related to any extension,
refinancing, refunding or renewal thereof) or (ii) any document related to any
extension, refinancing, refunding or renewal thereof if, in any case, the effect
thereof is that the Bank Credit Agreement (or such other documents relating to
any extension, refinancing, refunding or renewal thereof) would not constitute
an Acceptable Bank Credit Agreement.  In addition, if the Company, or any of its
Subsidiaries, enters into (i) any amendment, restatement, supplement, waiver or
modification to the Bank Credit Agreement (or the documents related to any
extension, refinancing, refunding or renewal thereof) or the 2003 Note Agreement
that amends, restates, supplements or modifies any of the covenants, events of
default or related definitions used in the Bank Credit Agreement (or the
documents related to any extension, refinancing, refunding or renewal thereof)
or in the 2003 Note Agreement or (ii) any document related to any extension,
refinancing, refunding or renewal thereof that includes covenants, events of
default or related definitions, such that , in any case, any of such covenants,
events of default or related definitions are more restrictive than, or in
addition to (the “More Restrictive Provisions”), the covenants, events of
default or related definitions contained in this Agreement, then (a) the Company
will give the holders of the Notes prior written notice thereof, (b) this
Agreement shall be deemed to be automatically amended to add the More
Restrictive Provisions hereto and otherwise afford the holders of the Notes with
the benefit thereof without any action by the Company or any holder of any Note,
provided that the Required Holders may elect in writing not to have any one or
more More Restrictive Provisions added to this Agreement, and (c) the Company
shall, upon the request of the holders of the Notes (i) enter into an amendment
to this Agreement, in form and substance satisfactory to the holders of the
Notes, to evidence the addition of such More Restrictive Provisions (other than
any More Restrictive Provisions that the Required Holders elect in writing to
exclude) to this Agreement for the benefit of holders of the Notes, and (ii)
agree to satisfy any conditions precedent to the effectiveness of such
amendment.
 
 
18

--------------------------------------------------------------------------------


 
Section 10.18.  Prepayments of 2003 PIK Notes.  The Company shall not make any
prepayments in respect of the 2003 PIK Notes unless the Company concurrently
prepays a proportionate amount of the PIK Notes.
 
Section 10.19.  Financial Covenants.
 
(a) Minimum Fixed Charge Coverage Ratio.  The Company and its consolidated
Subsidiaries shall maintain a ratio (“Fixed Charge Coverage Ratio”) of:
 
(i) the sum of (a) EBITDA during such period minus (b) Capital Expenditures
during such period, to
 
(ii) the sum of the amounts, without duplication, of (a) Interest Expense during
such period (net of interest income) plus (b) scheduled principal payments of
Debt (which shall be deemed not to include payments pursuant to Section 8.8 of
this Agreement, Section 8.8 of the 2003 Note Agreement or Section  2.5(B) of the
Bank Credit Agreement), plus (c) dividend payments on Company’s common and
preferred stock plus (or minus with respect to tax benefits) (d) Company’s
income tax provision calculated in accordance with GAAP for such period plus (e)
Capital Lease Obligations during such period,
 
(b) which shall not be less than the applicable ratio set forth below for each
corresponding four (4) fiscal quarter period beginning with the four (4) fiscal
quarter period ending with the end of the applicable fiscal quarter of the
Company set forth below.  In each case, the Fixed Charge Coverage Ratio shall be
determined as of the last day of each fiscal quarter for the four (4) fiscal
quarter period ending on such day (the “Last Twelve-Month Period”), provided,
that the Fixed Charge Coverage Ratio shall be calculated, with respect to
Permitted Acquisitions, on a pro forma basis using historical audited and
reviewed unaudited financial statements obtained from the seller(s) in such
Permitted Acquisition, broken down by fiscal quarter as if such Permitted
Acquisition (including the uses and applications of proceeds in respect thereof
and the Debt incurred in conjunction therewith) had occurred on the first day of
the Last Twelve-Month Period (the “Measurement Period”) (excluding cost
savings), provided such pro forma statements shall be substantiated by
supporting information reasonably acceptable to the Required Holders.  Interest
Expense shall be calculated for the purpose of clause (ii) by excluding the
effect of amortization of deferred financing fees, to the extent it is an
Interest Expense.
 
Four Fiscal Quarter Period Ending
 
Minimum Fixed Charge Coverage Ratio
 
March 31, 2009
 
June 30, 2009
 
September 30, 2009
 
December 31, 2009 and each fiscal quarter thereafter
 
 
1.35 to 1.00
 
1.35 to 1.00
 
1.35 to 1.00
 
1.25 to 1.00

 
 
19

--------------------------------------------------------------------------------


 
(c) Maximum Cash Flow Leverage Ratio.  The Company and its consolidated
Subsidiaries shall not permit the ratio (the “Cash Flow Leverage Ratio”) of (i)
Total Funded Debt (excluding the PIK Notes and the 2003 PIK Notes) to (ii)
EBITDA to be greater than the applicable ratio set forth below for each
corresponding four (4) fiscal quarter period ending with the end of the
applicable fiscal quarter of the Company set forth below.  The Cash Flow
Leverage Ratio shall be calculated, in each case, determined as of the last day
of each fiscal quarter based upon (a) for Debt, Debt as of the last day of each
such fiscal quarter; and (b) for EBITDA, the actual amount for Last Twelve-Month
Period, provided, that the Cash Flow Leverage Ratio shall be calculated, with
respect to Permitted Acquisitions, on a pro forma basis using historical audited
and reviewed unaudited financial statements obtained from the seller(s) in such
Permitted Acquisition, broken down by fiscal quarter in the Company’s reasonable
judgment as if such Permitted Acquisition (including the uses and applications
of proceeds in respect thereof and the Debt incurred in conjunction therewith)
had occurred on the first day of the Measurement Period (excluding cost
savings), provided such pro forma statements shall be substantiated by
supporting information reasonably acceptable to the Required Holders.
 
Last Twelve-Month Period Ending
 
Maximum Cash Flow Leverage Ratio
 
March 31, 2009
 
June 30, 2009
 
September 30, 2009
 
December 31, 2009 and each fiscal quarter thereafter
 
 
5.00 to 1.00
 
4.80 to 1.00
 
4.20 to 1.00
 
3.00 to 1.00

 
(d) Minimum Consolidated Net Worth. The Company shall not permit its
Consolidated Net Worth at any time to be less than the sum of (a) an amount
equal to ninety percent (90%) of Consolidated Net Worth as of March 31, 2009 (as
reported in the Company’s financial statements contained in its publicly filed
Form 10-Q for the period ending March 31, 2009) plus (b) fifty percent (50%) of
Net Income (if positive) calculated separately for each fiscal quarter
commencing with the fiscal quarter ending on June 30, 2009, plus (c) one hundred
percent (100%) of the net cash proceeds resulting from the issuance by the
Company of any Capital Stock other than shares of Capital Stock issued pursuant
to employee stock option or ownership plans commencing with the fiscal quarter
ending on June 30, 2009.
 
(e) Maximum Capital Expenditures.  The Company will not, nor will it permit any
Subsidiary to, expend, or be committed to expend, in excess of an aggregate of
$17,500,000, for Capital Expenditures of the Company and is Subsidiaries during
any fiscal year of the Company.”
 
Section 1.19. The reference to “Section 10.1 through Section 10.5, inclusive,”
set forth in Section 11(c) of the Note Agreement is deleted and replaced with a
reference to “Section 10.1 through Section 10.19, inclusive,”.
 
 
20

--------------------------------------------------------------------------------


 
Section 1.20. Section 11 of the Note Agreement shall be and is hereby amended by
(i) deleting the word “or” at the end of clause (j), (ii) deleting the “.” at
the end of clause (k) and replacing it with “; or” and (iii) adding the
following new clause (l) after clause (k):
 
“(l)           any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any portion of the
Collateral purported to be covered thereby, except as permitted by the terms of
any Note Document.”
 
Section 1.21. Section 12.2 of the Note Agreement shall be and is hereby amended
in its entirety to read as follows:
 
“Section 12.2.  Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, (a) subject to the
terms of the Intercreditor Agreement, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise
and (b) the Collateral Agent may, in accordance with the terms of the
Intercreditor Agreement, exercise any rights and remedies provided to the
Collateral Agent under the Note Documents or at law or equity, including all
remedies provided under the UCC.
 
Section 1.22. Section 15.1 of the Note Agreement shall be and is hereby amended
by adding the following new sentence at the end thereof:
 
“Expenses being reimbursed by the Company under this Section include, without
limiting the generality of the foregoing, costs and expenses incurred in
connection with (x) appraisals (subject to the limitations contained in Section
7.3) and insurance reviews and (y) field examinations and the preparation of
Reports based on the fees charged by a third party retained by the Collateral
Agent or the internally allocated fees for each Person employed by the
Collateral Agent with respect to each field examination; provided that so long
as no Event of Default has occurred and is continuing, the Company shall not be
required to reimburse the Collateral Agent for the costs of more than one field
exam and consequent preparation of Reports per fiscal year.”
 
Section 1.23. Section 22 of the Note Agreement shall be and is hereby amended by
adding the following as a new Sections 22.7, 22.8 and 22.9 thereto:
 
“Section 22.7.  Appointment for Perfection.  Each holder of the Notes hereby
appoints each other holder of the Notes as its agent for the purpose of
perfecting Liens, for the benefit of the Collateral Agent and the holders of
Secured Obligations, in assets which, in accordance with Article 9 of the UCC or
any other applicable law can be perfected only by possession.  Should any holder
of any Notes obtain possession of any such Collateral, such holder shall notify
the Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral
 
 
21

--------------------------------------------------------------------------------


 
Agent or otherwise deal with such Collateral in accordance with the Collateral
Agent’s instructions.
 
Section 22.8.  Payment of Fees.  If at any time after the Amendment No. 1
Effective Date, the Company or any of its Subsidiaries agrees to pay the
Administrative Agent, the Bank Lenders or any holder of the 2003 Notes any fee,
compensation or any other payment in connection with the Bank Credit Agreement
or the 2003 Note Agreement, including but not limited to any termination, exit
or amendment fees, the Company shall notify the holders of the Notes in writing
and make an equal payment to the holders the Notes to be distributed pro-rata to
such holders based upon the principal amount of the Notes then outstanding.”
 
Section 22.9.  Interpretation of “Debt”.  Notwithstanding any provision of this
Agreement providing for any amount to be determined in accordance with Agreement
Accounting Principles, for all purposes of this Agreement the outstanding
principal amount of any Debt of the Company or any of its Subsidiaries (other
than, to the extent such obligations are included in the definition of “Debt”,
Hedging Obligations) shall be equal to the actual outstanding principal amount
thereof irrespective of the amount that might otherwise be accounted for under
Agreement Accounting Principles as the amount of the liability of the Company or
any of its Subsidiaries with respect thereto, and any determination of the net
income (or net loss), equity or assets of the Company or any of its Subsidiaries
shall not take into account any effect of marking any such outstanding Debt of
the Company or any of its Subsidiaries to market value.”
 
Section 1.24. The following Defined Terms in Schedule B to the Note Agreement
shall be and are hereby amended as follows:
 
“Bank Credit Agreement” means the Credit Agreement dated as of January 28, 2005
by and among the Company, certain Subsidiaries of the Company named therein,
JPMorgan Chase Bank, N.A., as agent and collateral agent, and the other
financial institutions party thereto, as amended, restated, joined, supplemented
or otherwise modified from time to time, and any renewals, extensions or
replacements thereof, in each case (x) in accordance with the terms of Section
10.17 of this Agreement and (y) which constitute the primary bank credit
facility of the Company and its Subsidiaries.
 
“Collateral Agent” shall have the meaning set forth in the Pledge and Security
Agreement.
 
“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders' equity on the consolidated balance sheet for the
Company and its consolidated Subsidiaries determined in accordance with
Agreement Accounting Principles.


“Debt” of a person means, without duplication, such person’s (a) obligations for
borrowed money, including, without limitation, subordinated indebtedness, (b)
obligations representing the deferred purchase price of property or services
(other than accounts payable arising in the ordinary course of such person’s
business payable on
 
 
22

--------------------------------------------------------------------------------


 
terms customary in the trade and other than earn-outs or other similar forms of
contingent purchase prices), (c) obligations, whether or not assumed, secured by
liens on or payable out of the proceeds or production from property now or
hereafter owned or acquired by such person, (d) obligations which are evidenced
by notes, acceptances, or other instruments, (e) Capital Lease Obligations, (f)
outstanding principal balances (representing securitized but unliquidated
assets) under asset securitization agreements (including, without limitation,
the outstanding principal balance of accounts receivable under receivables
transactions) and (g) the implied debt component of synthetic leases of which
such person is lessee or any other off-balance sheet financing arrangements
(including, without limitation, any such arrangements giving rise to any
Off-Balance Sheet Liabilities).


“Default Rate” means (a) with respect to the Series C Notes and the Series C PIK
Notes that per annum rate of interest that is the greater of (i) 10.81% and (ii)
2.00% over the rate of interest publicly announced by The Bank of New York from
time to time in New York City as its Prime Rate, (b) with respect to the Series
D Notes and the Series D PIK Notes that per annum rate of interest that is the
greater of (i) 10.99% and (ii) 2.00% over the rate of interest publicly
announced by The Bank of New York from time to time in New York City as its
Prime Rate, and (c) with respect to the Series E Notes and the Series E PIK
Notes that per annum rate of interest that is the greater of (i) 11.17% and (ii)
2.00% over the rate of interest publicly announced by The Bank of New York from
time to time in New York City as its Prime Rate.
 
“Foreign Incorporated Subsidiary” means a Subsidiary of the Company which is not
a Domestic Incorporated Subsidiary.
 
“Intercreditor Agreement” means the Amended and Restated Intercreditor Agreement
dated as of June 11, 2009 among the Administrative Agent, the Collateral Agent
and the holders of the Notes and the holders of the 2003 Notes, as the same may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Investments” means, with respect to any Person, (a) any purchase or other
acquisition by that Person of any Debt, Capital Stock or other securities, or of
a beneficial interest in any Debt, Capital Stock or other securities, issued by
any other Person, (b) any purchase by that Person of all or substantially all of
the assets of a business (whether of a division, branch, unit operation, or
otherwise) conducted by another Person, and (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution by that
Person to any other Person, including all Debt to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business.
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Capital Stock of the Company now or hereafter
outstanding, except a dividend payable solely in the Company’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (b) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any
 
 
23

--------------------------------------------------------------------------------


 
Capital Stock of the Company or any of its Subsidiaries now or hereafter
outstanding, other than in exchange for, or out of the proceeds of, the
substantially concurrent sale (other than to a Subsidiary of the Company) of
other Capital Stock of the Company (other than Disqualified Stock) or any
transaction that has a substantially similar effect, (c) any redemption,
purchase, retirement, defeasance, prepayment or other acquisition for value,
direct or indirect, of any Debt subordinated to the Secured Obligations or any
transaction that has a substantially similar effect, and (d) any payment of a
claim for the rescission of the purchase or sale of, or for material damages
arising from the purchase or sale of, any Debt (other than the Secured
Obligations) or any Capital Stock of the Company, or any of its Subsidiaries, or
of a claim for reimbursement, indemnification or contribution arising out of or
related to any such claim for damages or rescission.
 
“Subsidiary Guarantor” means each Subsidiary (other than any Foreign
Incorporated Subsidiary to the extent that the designation of such Foreign
Incorporated Subsidiary as a Subsidiary Guarantor would (a) be prohibited by
applicable law or (b) cause such Foreign Incorporated Subsidiary’s accumulated
earnings and profits to be repatriated to the Company or such Foreign
Incorporated Subsidiary’s parent Domestic Incorporated Subsidiary, in each case
under Section 956 of the Code (each such Foreign Incorporated Subsidiary, an
“Affected Foreign Subsidiary”)).
 
“2003 Note Agreement” means the Note Purchase Agreement, dated December 23,
2003, between the Company and the Purchasers named in the Purchaser Schedule
attached thereto, as amended through the Amendment No. 1 Effective Date  and as
further amended from time to time.
 
 “2003 Notes” means the “Notes”, as that term is defined in the Second Amendment
to the 2003 Note Agreement dated as of the Amendment No. 1 Effective Date, as
such notes may be further amended from time to time.
 
Section 1.25. The following shall be added as new definitions in alphabetical
order to the Defined Terms in Schedule B to the Note Agreement:
 
“Acceptable Bank Credit Agreement” shall mean:
 
(a)  Prior to the Normalization Date, the Bank Credit Agreement which is in
effect on the Amendment No. 1 Effective Date (the “Existing Bank Credit
Agreement”); and
 
(b)  at any time on and after the Normalization Date, a Replacement Credit
Agreement (as defined in the Intercreditor Agreement) that goes into effect on
the Normalization Date and meets the conditions set forth in the definition of
“Normalization Date” in the Intercreditor Agreement;
 
(c)  at any time after the Normalization Date, any loan or credit agreement
which refinances in whole the Debt under the Acceptable Bank Credit Agreement in
effect immediately prior to such refinancing, but only if (i) such loan or
credit agreement meets the conditions set forth in the definition of
“Normalization Date” set forth in the Intercreditor Agreement, except for (x)
the requirement that the term end not earlier than
 
 
24

--------------------------------------------------------------------------------


 
January 28, 2011 and (y) the requirement in clause (h) of the definition of
“Normalization” set forth in the Intercreditor Agreement, and (ii) the scheduled
final maturity date thereof is not earlier than 364 days after the date of the
initial closing under such loan or credit agreement.
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Capital Stock of another Person.
 
“Affected Foreign Subsidiary” is defined in the definition of “Subsidiary
Guarantor”.
 
“Agreement Accounting Principles” means, with respect to the calculation of
financial ratios and other financial tests required by this Agreement, generally
accepted accounting principles as in effect in the United States as of the date
of this Agreement, applied in a manner consistent with that used in preparing
the financial statements of the Company referred to in Section 6.4(B) of the
Bank Credit Agreement; provided, further, however, all pro forma financial
statements reflecting Acquisitions shall be prepared in accordance with the
requirements established by the Commission for acquisition accounting for
reporting acquisitions by public companies (whether or not such Acquisitions are
required to be publicly reported); provided, further, that no change in
accounting principles shall be made from those used in preparing the financial
statements referred to in Section 6.4(B) of the Bank Credit Agreement,
including, without limitation, with respect to the nature or classification of
accounts, closing proceedings, levels of reserves, or levels of accruals other
than as a result of objective changes in the underlying business; provided,
further, that for purposes of the preceding clauses, “changes in accounting
principles” or “changes in Agreement Accounting Principles” includes all changes
in accounting principles, policies, practices, procedures, or methodologies with
respect to financial statements, their classification, or their display, as well
as all changes in practices, methods, conventions, or assumptions used in making
accounting estimates.
 
“Amendment No. 1” shall mean that certain First Amendment to Note Purchase and
Private Shelf Agreement dated as of June 11, 2009 by and among the Company, each
of the holders of the Notes and the other parties a signatory thereto.
 
“Amendment No. 1 Effective Date” shall have the meaning set forth in Section 5
of Amendment No. 1.
 
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a
 
 
25

--------------------------------------------------------------------------------


 
sale-leaseback transaction, and including the sale or other transfer of any of
the Capital Stock of any Subsidiary of such Person) to any Person other than the
Company or any of its wholly-owned Subsidiaries other than (a) the sale of
Inventory in the ordinary course of business, (b) the sale or other disposition
of any obsolete, redundant, excess, damaged or worn-out Equipment disposed of in
the ordinary course of business and (c) leases of personal property (including
leases or licenses of intellectual property) and leases of surplus or redundant
real property.
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which the Company or any ERISA
Affiliate is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
 
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether or not paid in cash and including Capital Leases and purchase money
indebtedness) by the Company and its consolidated Subsidiaries during that
period that, in conformity with Agreement Accounting Principles, are required to
be included in or reflected by the property, plant, equipment or similar fixed
asset accounts reflected in the consolidated balance sheet of the Company and
its Subsidiaries; provided, however, that the term “Capital Expenditures” shall
not include (a) expenditures made in connection with the replacement,
substitution or restoration of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced; (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time; (c) the purchase of plant, property or equipment
made within one year of the sale of any asset to the extent purchased with the
proceeds of such sale; (d) the portion of the purchase price in connection with
any acquisition that would otherwise be included as additions to property, plant
or equipment; and (e) expenditures made in connection with any acquisition.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the governments of the United States and backed by
the full faith and credit of the United States government; (b) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety (90)
days); (c) shares of money market, mutual or similar funds having assets in
excess of $100,000,000 and the investments of which are limited to investment
grade securities (i.e., securities rated at least Baa by Moody’s Investors
Service, Inc. or at least BBB by Standard & Poor’s Ratings Group, a division of
The McGraw-Hill Companies, Inc.); and (d) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are
 
 
26

--------------------------------------------------------------------------------


 
rated A-1 (or better) by Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc., or P-1 (or better) by Moody’s Investors Services,
Inc.; provided that the maturities of such Cash Equivalents shall not exceed
three hundred sixty-five (365) days from the date of acquisition thereof.
 
“Cash Flow Leverage Ratio” is defined in Section 10.19.
 
“Collateral” means all pledged Capital Stock, and any and all owned or leased
personal property, in or upon which a security interest or Lien is from time to
time granted to the Collateral Agent, for the benefit of the holders of the
Secured Obligations, whether under the Foreign Pledge Agreements, under the
Pledge and Security Agreement, under any of the other Collateral Documents or
under any of the other Note Documents.
 
“Collateral Documents” means all agreements, instruments and documents executed
in connection with this Agreement pursuant to which the Collateral Agent is
granted a security interest in Collateral, including, without limitation, the
Pledge and Security Agreement, the Foreign Pledge Agreements and all other
security agreements, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether heretofore, now, or hereafter executed by or on behalf of the Company or
any of its Subsidiaries and delivered to the Collateral Agent, any of the Bank
Lenders or any of the holders of the Notes, together with all agreements and
documents referred to therein or contemplated thereby.
 
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
 
“Consolidated Tangible Assets” means the total assets of the Company and its
Subsidiaries on a consolidated basis (determined in accordance with Agreement
Accounting Principles), but excluding therefrom all items that are treated as
intangibles under Agreement Accounting Principles.
 
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any Debt of
another or other obligation or liability of another, including, without
limitation, any such Debt, obligation or liability of another directly or
indirectly guaranteed, endorsed (otherwise than for collection or deposit in the
ordinary course of business), co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable, including Contractual Obligations (contingent or otherwise)
arising through any agreement to purchase, repurchase, or otherwise acquire such
Debt, obligation or liability or any security therefor, or to provide funds for
the payment or discharge thereof (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise), or to maintain solvency, assets,
level of income, or other financial condition, or to make payment other than for
value received.  The amount of any Contingent Obligation shall be equal to the
present value of the portion of the obligation so guaranteed or otherwise
supported, in the case of known recurring
 
 
27

--------------------------------------------------------------------------------


 
obligations, and the maximum reasonably anticipated liability in respect of the
portion of the obligation so guaranteed or otherwise supported assuming such
Person is required to perform thereunder, in all other cases.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
 
“Customary Permitted Liens” means:
 
(a)  Liens (other than Environmental Liens and Liens in favor of the Internal
Revenue Service or the PBGC) with respect to the payment of taxes, assessments
or governmental charges in all cases which are not yet due or (if foreclosure,
distrait, sale or other similar proceedings shall not have been commenced or any
such proceeding after being commenced is stayed) which are being contested in
good faith by appropriate proceedings properly instituted and diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are being maintained in accordance with Agreement Accounting
Principles;
 
(b)  statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with Agreement
Accounting Principles;
 
(c)  Liens (other than Environmental Liens and Liens in favor of the Internal
Revenue Service or the PBGC) incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance or
other types of social security benefits or to secure the performance of bids,
tenders, sales, contracts (other than for the repayment of borrowed money),
surety, appeal and performance bonds; provided that (i) all such Liens do not in
the aggregate materially detract from the value of the Company’s or such
Subsidiary’s assets or property taken as a whole or materially impair the use
thereof in the operation of the businesses taken as a whole, and (ii) all Liens
securing bonds to stay judgments or in connection with appeals do not secure at
any time an aggregate amount exceeding $10,000,000;
 
(d)  Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary use or occupancy of the real property or with the ordinary
conduct of the business of the Company or any of its Subsidiaries;
 
 
28

--------------------------------------------------------------------------------


 
(e)  Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries which do not constitute an Event of Default under Section 11(j)
hereof; and
 
(f)   any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business.
 
“Dollar Amount” of any currency at any date shall mean (a) the amount of such
currency if such currency is Dollars or (b) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.


“Dollar” and “$” means dollars in the lawful currency of the United States.
 
“Domestic Incorporated Subsidiary” means a Subsidiary of the Company organized
under the laws of a jurisdiction located in the United States of America.
 
“Domestic Note Parties” means the Company and the Domestic Incorporated
Subsidiaries.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the latest maturity date of the Notes.
 
“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(a) Net Income, plus (b) Interest Expense to the extent deducted in computing
Net Income, plus (c) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (d)
depreciation expense to the extent deducted in computing Net Income, plus (e)
amortization expense, including, without limitation, amortization of goodwill
and other intangible assets to the extent deducted in computing Net Income, plus
(f) acquisition, integration and restructuring charges incurred in the Company’s
2009 fiscal year and in an aggregate amount not to exceed $3,000,000, all in
accordance with Agreement Accounting Principles to the extent deducted in
computing Net Income, plus (g) other extraordinary non-cash charges to the
extent deducted in computing Net Income, minus (h) other extraordinary non-cash
credits to the extent added in computing Net Income, plus (i) non-cash expenses
related to stock based compensation to the extent deducted in computing Net
Income, plus (j) charges incurred as a result of impairment of fixed assets,
intangible assets and goodwill, all to the extent deducted in computing Net
Income.  EBITDA shall be calculated on a pro forma basis giving effect to
acquisitions and Asset Sales on a last twelve (12) months’
basis.  Notwithstanding the foregoing, EBITDA shall be deemed to be (1)
$13,900,000 for the Company’s fiscal quarter ended on or about June 30, 2008,
(2) $13,800,000 for the
 
 
29

--------------------------------------------------------------------------------


 
Company’s fiscal quarter ended on or about September 30, 2008 and (3) $2,243,000
for the Company’s fiscal quarter ended on or about December 31, 2008.
 
“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release (as defined in
the Bank Credit Agreement) or threatened Release of a Contaminant (as defined in
the Bank Credit Agreement) into the environment.
 
“Equipment” shall have the meaning set forth in the Bank Credit Agreement.
 
“Equivalent Amount” shall have the meaning set forth in the Bank Credit
Agreement.
 
“First Tier Foreign Subsidiary” means each Foreign Incorporated Subsidiary with
respect to which any one or more of the Company and its Domestic Incorporated
Subsidiaries directly owns or controls more than 50% of such Foreign
Incorporated Subsidiary’s Capital Stock.
 
“Fixed Charge Coverage Ratio” is defined in Section 10.19.
 
“Foreign Pledge Agreement” means a pledge agreement in form and substance
satisfactory to the Required Holders and their counsel, duly executed and
delivered by the Company and/or any applicable Subsidiary of the Company to and
in favor of the Collateral Agent (for the benefit of itself and the other
holders of the Secured Obligations), as it may from time to time be amended,
restated, supplemented or otherwise modified, with respect to 65% of the
outstanding Capital Stock of the relevant Foreign Incorporated Subsidiary in
accordance with Section 9.9 hereof.
 
 “Foreign Subsidiary Investment” means the sum of (a) all intercompany loans
made on or after the date hereof from either the Company or any Domestic
Incorporated Subsidiary to any Foreign Incorporated Subsidiary; (b) all
Investments made on or after the date hereof by either the Company or any
Domestic Incorporated Subsidiary in any Foreign Incorporated Subsidiary; and (c)
an amount equal to the net benefit derived by the Foreign Incorporated
Subsidiaries resulting from any non-arms length transactions, or any other
transfer of assets conducted other than in the ordinary course of business,
between the Company and/or any Domestic Incorporated Subsidiary, on the one
hand, and such Foreign Incorporated Subsidiaries, on the other hand.
 
 “Grantor” shall have the meaning set forth in the Pledge and Security
Agreement.
 
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets,
 
 
30

--------------------------------------------------------------------------------


 
liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and (b) any
and all cancellations, buy backs, reversals, terminations or assignments of any
of the foregoing.
 
“Interest Expense” means, for any period, the total interest expense of the
Company and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capital Leases, commitment fees and fees for stand-by
letters of credit, the discount with respect to asset securitization agreements
and the implied interest component of synthetic leases), all as determined in
conformity with Agreement Accounting Principles.  Interest Expense shall not
include any interest which in accordance with Agreement Accounting Principals
has been capitalized.
 
“Inventory” shall have the meaning set forth in the Bank Credit Agreement.
 
“Last Twelve-Month Period” is defined in Section 10.19.
 
“Material Foreign Subsidiary” means any Foreign Incorporated Subsidiary (a)
which, as of the most recent fiscal quarter of the Company for the period of
four consecutive fiscal quarters then ended, contributes greater than five
percent (5%) of EBITDA for such period or (b) the consolidated total assets of
which as of the end of such fiscal quarter were greater than five percent (5%)
of the Company’s Consolidated Tangible Assets as of such date; provided that, if
at any time the aggregate amount of EBITDA contributed by, or consolidated total
assets of, all Foreign Incorporated Subsidiaries that are not Material Foreign
Subsidiaries exceeds ten percent (10%) of EBITDA for any such period or ten
percent (10%) of the Company’s Consolidated Tangible Assets as of the end of any
such fiscal quarter, the Company (or, in the event the Company has failed to do
so within ten days, the Agent) shall designate sufficient Foreign Incorporated
Subsidiaries as “Material Foreign Subsidiaries” to eliminate such excess, and
such designated Foreign Incorporated Subsidiaries shall for all purposes of this
Agreement constitute Material Foreign Subsidiaries.
 
“Measurement Period” is defined in Section 10.19.
 
“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles.
 
“Normalization Date” is defined in Section 8.8.
 
“Note Documents” means this Agreement, the Notes, the Collateral Documents, the
Intercreditor Agreement, the Subsidiary Guaranty and each of the other
agreements, documents and instruments executed in connection herewith and
therewith or pursuant thereto, each as it may from time to time be amended,
modified or supplemented.
 
“Note Obligations” shall have the meaning set forth in the Pledge and Security
Agreement.
 
 
31

--------------------------------------------------------------------------------


 
“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to accounts
or notes receivable sold by such Person or any of its Subsidiaries, (b) any
liability of such Person or any of its Subsidiaries under any sale and leaseback
transactions which do not create a liability on the consolidated balance sheet
of such Person, (c) any liability of such Person of any of its Subsidiaries
under any financing lease or so-called “synthetic” lease transaction, or (d) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries.
 
“Permitted Acquisition” shall have the meaning set forth in Section 10.7 hereof.
 
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 10.5 to this
Agreement.
 
 “Permitted Existing Debt” means the Debt of the Company and its Subsidiaries
identified as such on Schedule 10.1 to this Agreement.
 
 “Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 10.4 to this Agreement.
 
 “Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries identified as such on Schedule 10.3 to this Agreement.
 
“Permitted Foreign Subsidiary Investment Amount” means $120,000,000.
 
“Permitted Purchase Money Debt” shall have the meaning set forth in Section 10.1
hereof.
 
“Permitted Refinancing Debt” means (a) any replacement, renewal, refinancing or
extension of any Debt (other than the Debt evidenced by the Bank Credit
Agreement) permitted by this Agreement that (i) does not exceed the aggregate
principal amount (plus accrued interest and any applicable premium and
associated fees and expenses) of the Debt being replaced, renewed, refinanced or
extended, (ii) does not have a Weighted Average Life to Maturity at the time of
such replacement, renewal, refinancing or extension that is less than the
Weighted Average Life to Maturity of the Debt being replaced, renewed,
refinanced or extended, (iii) does not rank at the time of such replacement,
renewal, refinancing or extension senior to the Debt being replaced, renewed,
refinanced or extended, and (iv) does not contain terms (including, without
limitation, terms relating to security, amortization, interest rate, premiums,
fees, covenants, event of default and remedies) materially less favorable to the
Company or to the holders of the Notes than those applicable to the Debt being
replaced, renewed, refinanced or extended, or (b) any replacement, renewal,
refinancing or extension of the Debt evidenced by the Bank Credit Agreement, so
long as such replaced, renewed, refinanced or extended Debt is evidenced by an
Acceptable Bank Credit Agreement.
 
 
32

--------------------------------------------------------------------------------


 
“PIK Note Maturity Date” means the earlier of the Normalization Date and January
28, 2010.
 
“PIK Notes” means, collectively, the Series C PIK Notes, the Series D PIK Notes
and the Series E PIK Notes.
 
“Pledge and Security Agreement” means that certain Pledge and Security Agreement
(including any and all supplements thereto) dated as of June 11, 2009 by and
among the Domestic Note Parties and the Collateral Agent, for the benefit of the
Collateral Agent and the other holders of the Secured Obligations.
 
“Related PIK Notes” means, with respect to any Notes of any Series, the PIK Note
of the Series with the same alphabetical designation as such Note issued with
respect to such Note.
 
“Report” means reports prepared by the Collateral Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Company or any Subsidiary from information furnished by or on
behalf of the Company or any of its Subsidiaries, after the Collateral Agent or
any other Person has exercised its rights of inspection pursuant to the Bank
Credit Agreement, this Agreement or any other Note Document, which Reports may
be distributed to holders of the Notes by the Collateral Agent or such other
Person.
 
“Secured Obligations” shall have the meaning set forth in the Pledge and
Security Agreement.
 
“Series C PIK Note(s)” shall have the meaning given in Section 1.5 hereof.
 
“Series D PIK Note(s)” shall have the meaning given in Section 1.6 hereof.
 
“Series E PIK Note(s)” shall have the meaning given in Section 1.7 hereof.
 
“Total Funded Debt” means, at any time, the aggregate Dollar Amount of Debt of
the Company and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time.
 
 “2003 PIK Notes” means the “PIK Notes”, as that term is defined in the Second
Amendment to the 2003 Note Agreement dated as of the Amendment No. 1 Effective
Date.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of Illinois or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Weighted Average Life to Maturity” means when applied to any Debt at any date,
the number of years obtained by dividing (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in
 
 
33

--------------------------------------------------------------------------------


 
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment,
by (b) the then outstanding principal amount of such Debt.
 
Section 1.26. The following Defined Terms in Schedule B to the Note Agreement
shall be and are hereby deleted in their entirety: “Consolidated Debt”,
“Consolidated EBITDA”, “Consolidated Interest Expense”, “Consolidated Net
Income”, “Consolidated Total Assets”, “Consolidated Total Capitalization”,
“Priority Debt” and “Restricted Investments”.
 
Section 1.27. The Note Agreement is amended by adding Exhibits A-5, A-6 and A-7
thereto in the forms of Exhibits A-5, A-6 and A-7, respectively, attached
hereto.
 
SECTION 2.   AMENDMENT TO GUARANTY AGREEMENT.
 
Section 2.1. The parenthetical phrase reading “(the “Shelf Notes” and together
with the Series B Notes, the Series C Notes, the Series D Notes and the Series E
Notes, the “Notes”)” set forth in recital C to the Guaranty Agreement is amended
and restated in its entirety to read as follows: “(the “Shelf Notes” and
together with the Series B Notes, the Series C Notes, the Series D Notes, the
Series E Notes and the PIK Notes (as defined in the Note Purchase Agreement),
the “Notes”)”.
 
SECTION 3. WAIVERS AND CONSENTS.
 
Section 3.1. Each of the holders of the Notes hereby (i) waives the Company’s
breaches of the covenants contained in (w) the failure of the Company to comply
with Sections 10.2, 10.3 and 10.4 of the Note Agreement (as in effect prior to
the Amendment No. 1 Effective Date) as of its fiscal year ended December 31,
2008, (x) Section 7.1(a) of the Note Agreement resulting from the Company’s
failure to deliver to holders of the Notes the quarterly reports for the fiscal
quarter ended March 31, 2009 within the time required by said Section 7.1(a) (so
long as such quarterly reports are delivered by July 15, 2009) and (y) Section
7.1(b) of the Note Agreement resulting from the Company’s failure to deliver to
deliver to holders of the Notes the annual reports and related financial
statements required by Section 7.1(b) of the Note Agreement for the fiscal year
ended December 31, 2008 within the time required by said Section 7.1(b) (so long
as such annual reports and related financial statements are so delivered
within  two (2) Business Days after the Amendment No. 1 Effective Date, (ii)
consents to the payment by the Company of a Restricted Payment in the form of a
dividend on its Capital Stock made on or prior to April 15, 2009 in an amount
not in excess of $810,000 and (iii) subject to the Company’s obligation to make
the prepayment of the Notes required by Section 8.8 of the Note Agreement (as
amended by this First Amendment), waives the failure of the Company to offer to
prepay the Notes as required by Section 8.7 of the Note Agreement with respect
to the Asset Sale of the real property commonly known as 114 S. Racine, Chicago,
Illinois within the time period required by said Section 8.7, and agrees that
such actions, subject to the conditions set forth in this Section 3 and in
Section 4 of this First Amendment, do not and will not constitute a Default or
an Event of Default under the Note Agreement, notwithstanding any term or
provision thereof to the contrary.  The foregoing waivers and consents are
expressly subject to the condition that the Company acknowledges, by its
execution of this First Amendment, that (i) except to the extent specifically
set forth in this First Amendment, the Note Agreement and the other Note
 
 
34

--------------------------------------------------------------------------------


 
Documents shall be otherwise unaffected by these waivers and consents and shall
remain in full force and effect, (ii) except to the extent specifically set
forth in this First Amendment, the holders of the Notes shall be under no
obligation to waive any future breach of any provision of the Note Agreement or
any Default or Event of Default, and (iii) no course of dealing or course of
performance shall be deemed to have occurred as a result of these waivers and
consents.
 
SECTION 4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
Section 4.1. To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to the Noteholders
that:
 
(a) this First Amendment has been duly authorized, executed and delivered by it
and this First Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against the Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws or equitable principles
relating to or limiting creditors’ rights generally;
 
(b) each of the Note Agreement and the Guaranty Agreement, in each case as
amended by this First Amendment, constitutes the legal, valid and binding
obligation, contract and agreement of the Company and the Subsidiary Guarantors,
respectively, enforceable against it and them, respectively, in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;
 
(c) the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, or (B) result in a breach
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this Section 4.1(c);
 
(d) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing and no condition
exists which has resulted in, or could reasonably be expected to have, a
Material Adverse Effect;
 
(e) all the representations and warranties contained in Section 5 of the Note
Agreement and in Section 5 of the Guaranty Agreement are true and correct in all
material respects with the same force and effect as if made by the Company and
the Subsidiary Guarantors, respectively, on and as of the date hereof;
 
 
35

--------------------------------------------------------------------------------


 
(f) the Company represents that it does not have any Subsidiaries (direct or
indirect) other than those that have executed and delivered Subsidiary
Guaranties to the holders of the Notes and are listed on the signature pages to
this First Amendment as Subsidiary Guarantors; and
 
(g) other than as expressly set forth in the Amendment No. 2 to the Bank Credit
Agreement referred to in Section 5.1(c) of this First Amendment and the 2003
Note Agreement Amendment, neither the Company nor any of its Subsidiaries has
paid or agreed to pay, nor will the Company or any of its Subsidiaries pay or
agree to pay, any fees or other compensation to the Administrative Agent, any
Bank Lender or any holder of the 2003 Notes for or with respect to such
Amendment No. 2 to the Bank Credit Agreement or such 2003 Note Agreement
Amendment (other than for the reimbursement of out of pocket expenses in
connection therewith).
 
SECTION 5. CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.
 
Section 5.1. This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:
 
(a) executed counterparts of this First Amendment, duly executed by the Company
and the holders of the Notes, shall have been delivered to the Noteholders;
 
(b) the Company shall have delivered to each Noteholder the PIK Notes to be
issued to such Noteholder pursuant to the Agreement;
 
(c) the Company shall have delivered to the Noteholders executed copies of (i)
the Pledge and Security Agreement, (ii) Amendment No. 2 to the Bank Credit
Agreement, (iii) the Second Amendment to Note Purchase Agreement dated as of the
date hereof among the Company and the holders of the 2003 Notes (the “2003 Note
Agreement Amendment”), (iv) the Amended and Restated Intercreditor Agreement
dated as of the date hereof by and among the holders of the Secured Obligations
and acknowledged by the Company and (v) a joinder to the Subsidiary Guaranty
Agreement from Kedzie Aircraft LLC, and all related agreements, documents and
instruments, in each case, in connection therewith, all of which shall be in
form and substance satisfactory to the Noteholders;
 
(d) the Company shall have prepaid the principal of the Notes required to be
prepaid pursuant to Section 8.8 of the Note Agreement, as amended hereby, as a
result of repayments of Debt required to satisfy the condition precedent to the
effectiveness of Amendment No. 2 to the Bank Credit Agreement set forth in
Section 3(a)(i) thereof;
 
(e) for the account of each Noteholder, the Company shall have paid an amendment
fee in an amount equal to 0.50% of the principal amount of the Notes outstanding
as of the Amendment No. 1 Effective Date held by such Noteholders;
 
(f) the representations and warranties of the Company set forth in Section 4
hereof are true and correct on and with respect to the date hereof;
 
 
36

--------------------------------------------------------------------------------


 
(g) the Noteholders shall have received the favorable opinion of counsel to the
Company as to the matters set forth in Sections 4.1(a), 4.1(b) and 4.1(c)
hereof, which opinion shall be in form and substance satisfactory to the
Noteholders; and
 
(h) the Company agrees to pay upon demand, the reasonable fees and expenses of
Schiff Hardin LLP, special counsel to the Noteholders, in connection with the
negotiation, preparation, approval, execution and delivery of this First
Amendment.
 
Upon receipt of all of the foregoing, this First Amendment shall become
effective (the “Amendment No. 1 Effective Date”).


SECTION 6. MISCELLANEOUS.
 
Section 6.1. This First Amendment shall be construed in connection with and as
part of the Note Agreement and the Guaranty Agreement and, except as modified
and expressly amended by this First Amendment, all terms, conditions and
covenants contained in the Note Agreement, the Guaranty Agreement and the Notes
are hereby ratified and shall be and remain in full force and effect.
 
Section 6.2. Except as modified and expressly amended by this First Amendment,
the execution, delivery and effectiveness of this First Amendment shall not (a)
amend the Note Agreement, the Guaranty Agreement or any Note, (b) operate as a
waiver of any right, power or remedy of any Noteholder, or (c) constitute a
waiver of, or consent to any departure from, any provision of the Note
Agreement, the Guaranty Agreement or any Note at any time.
 
Section 6.3. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Agreement and the Guaranty Agreement without making
specific reference to this First Amendment but nevertheless all such references
shall include this First Amendment unless the context otherwise requires.  At
all times on and after the Amendment No. 1 Effective Date, each reference to the
Note Agreement or the Guaranty Agreement in any other document, instrument or
agreement shall mean and be a reference to the Note Agreement or the Guaranty
Agreement, respectively, as modified by this First Amendment.
 
Section 6.4. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.
 
Section 6.5. This First Amendment shall be governed by and construed in
accordance with the laws of the State of New York excluding choice-of-law
principles of the law of such State that would require the application of the
laws of a jurisdiction other than such State.
 
[Signatures on Following Page]
 
 
37

--------------------------------------------------------------------------------


 
The execution hereof by you shall constitute a contract between us for the uses
and purposes hereinabove set forth, and this First Amendment may be executed in
any number of counterparts, each executed counterpart constituting an original,
but all together only one agreement.
 

 
  Very truly yours, 
 
  SCHAWK, INC.
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 
Each of the Subsidiary Guarantors hereby (i) consents to the foregoing First
Amendment and ratifies the amendments contained therein, (ii) ratifies and
reaffirms all of its obligations and liabilities under each Subsidiary Guaranty
(as defined in the Note Agreement referred to in the First Amendment)
notwithstanding the First Amendment or otherwise, (iii) confirms that each
Subsidiary Guaranty remains in full force and effect after giving effect to the
First Amendment, (iv) represents and warrants that there is no defense,
counterclaim or offset of any type or nature under any Subsidiary Guaranty, (v)
agrees that nothing in any Subsidiary Guaranty, the Note Agreement, the First
Amendment or any other agreement or instrument relating thereto requires the
consent of any Subsidiary Guarantor or shall be deemed to require the consent of
any Subsidiary Guarantor to any future amendment or other modification to the
Note Agreement, (vi) waives acceptance and notice of acceptance hereof, and
(vii) agrees to the amendment to the Guaranty Agreement set forth in Section 2
of the foregoing First Amendment.
 
 

 
  SCHAWK USA, INC.
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 

 
  SCHAWK WORLDWIDE HOLDINGS INC.
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 

--------------------------------------------------------------------------------


 
 

 
  SCHAWK HOLDINGS INC.
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 

 
  SEVEN SEATTLE, INC.
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 

 
  SCHAWK LLC
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 

 
  MIRAMAR EQUIPMENT, INC.
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 

 
  SCHAWK DIGITAL SOLUTIONS INC.
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 

 
  KEDZIE AIRCRAFT LLC
 
 

 
By:
/s/Timothy J. Cunningham 

  Name: Timothy J. Cunningham    Title: Chief Financial Officer 

 
 

--------------------------------------------------------------------------------


 

 Accepted as of the date first written above.                  
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
                                By: 
/s/G. Anthony Coletta
   
 
   
Name:  G. Anthony Coletta
   
 
   
Title:  Vice President
   
 
 

 
 
THE PRUDENTIAL INSURANCE COMANY OF AMERICA
                                By: 
/s/G. Anthony Coletta
   
 
   
Vice President
   
 
 

 
 
RGA REINSURANCE COMPANY
                    By:
Prudential Private Placement Investors, L.P.
(as Investment Advisor)
                    By:
Prudential Private Placement Investors, Inc.
(as its General Partner)
         
 
 
        By: 
/s/G. Anthony Coletta
   
 
   
Vice President
   
 
 

 
 

--------------------------------------------------------------------------------


 
EXHIBIT A-5
(to Private Shelf Agreement)
 
[FORM OF SERIES C PIK NOTE]

 
SCHAWK, INC.

 
8.81% SERIES C SENIOR PIK NOTE
 

 

No. _____ 
[Date]

 
$________
 
FOR VALUE RECEIVED, the undersigned, Schawk, Inc., a corporation organized and
existing under the laws of the State of Delaware (herein called the “Company”),
hereby promises to pay to ______________________, or registered assigns, the
principal sum of (i) _______________ DOLLARS, plus (ii) the amount of interest
on this Note added to the principal of this Note pursuant to Section 1.5 of the
Agreement, plus (iii) all Make-Whole Amounts (as defined in the Agreement) added
to the principal of this Note pursuant to the Agreement, on the PIK Note
Maturity Date (as defined in the Agreement), with interest (computed on the
basis of a 360-day year—30-day month) (a) on the unpaid balance thereof at the
rate of 8.81% per annum (or during any period when an Event of Default shall be
in existence, at the election of the Required Holder(s) of the Series C PIK
Notes, at the Default Rate (as defined below)) from the date hereof, payable
quarterly on the 28th day of April, July, October and January in each year,
commencing with the April 28, July 28, October 28, or January 28 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) on any overdue payment (including any overdue prepayment) of principal,
any overdue payment of Make-Whole Amount and, to the extent permitted by
applicable law, any overdue payment of interest, payable quarterly as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the Default Rate.  The “Default Rate” shall
mean a rate per annum from time to time equal to the greater of (i) 10.81% or
(ii) 2.00% over the rate of interest publicly announced by The Bank of New York
from time to time in New York City as its Prime Rate.
 
Except to the extent payment of interest and Make-Whole Amount is payable by
adding such payments to the principal of this Note pursuant to the terms of the
Agreement, payments of principal of, interest on and any Make-Whole Amount
payable with respect to this Note are to be made at the main office of The Bank
of New York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.
 
This Note is one of a series of Series C Senior PIK Notes (herein called the
“Notes”) issued pursuant to a Note Purchase and Private Shelf Agreement, dated
as of January 28, 2005 (as amended through the date hereof and as further
amended from time to time, herein called the “Agreement”), between the Company,
on the one hand, and Prudential Investment Management, Inc., the Initial
Purchasers named in the Purchaser Schedule attached thereto and each Prudential
Affiliate which becomes party thereto, on the other hand, and is entitled to the
benefits thereof.
 
 
Exhibit A-5-1

--------------------------------------------------------------------------------


 
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.
 
The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.
 
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.
 
Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.
 
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).
 

 
  SCHAWK, INC.
 
 
 

 
By:
 

  Title:        

 
Exhibit A-5-2

--------------------------------------------------------------------------------


 
EXHIBIT A-6
(to Private Shelf Agreement)
 
[FORM OF SERIES D PIK NOTE]

 
SCHAWK, INC.

 
8.99% SERIES D SENIOR PIK NOTE
 
 

No. _____ 
[Date]

 
$________
 
FOR VALUE RECEIVED, the undersigned, Schawk, Inc., a corporation organized and
existing under the laws of the State of Delaware (herein called the “Company”),
hereby promises to pay to ______________________, or registered assigns, the
principal sum of (i) _______________ DOLLARS, plus (ii) the amount of interest
on this Note added to the principal of this Note pursuant to Section 1.6 of the
Agreement, plus (iii) all Make-Whole Amounts (as defined in the Agreement) added
to the principal of this Note pursuant to the Agreement, on the PIK Note
Maturity Date (as defined in the Agreement), with interest (computed on the
basis of a 360-day year—30-day month) (a) on the unpaid balance thereof at the
rate of 8.99% per annum (or during any period when an Event of Default shall be
in existence, at the election of the Required Holder(s) of the Series D PIK
Notes, at the Default Rate (as defined below)) from the date hereof, payable
quarterly on the 28th day of April, July, October and January in each year,
commencing with the April 28, July 28, October 28, or January 28 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) on any overdue payment (including any overdue prepayment) of principal,
any overdue payment of Make-Whole Amount and, to the extent permitted by
applicable law, any overdue payment of interest, payable quarterly as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the Default Rate.  The “Default Rate” shall
mean a rate per annum from time to time equal to the greater of (i) 10.99% or
(ii) 2.00% over the rate of interest publicly announced by The Bank of New York
from time to time in New York City as its Prime Rate.
 
Except to the extent payment of interest and Make-Whole Amount is payable by
adding such payments to the principal of this Note pursuant to the terms of the
Agreement, payments of principal of, interest on and any Make-Whole Amount
payable with respect to this Note are to be made at the main office of The Bank
of New York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.
 
This Note is one of a series of Series D Senior PIK Notes (herein called the
“Notes”) issued pursuant to a Note Purchase and Private Shelf Agreement, dated
as of January 28, 2005 (as amended through the date hereof and as further
amended from time to time, herein called the “Agreement”), between the Company,
on the one hand, and Prudential Investment Management, Inc., the Initial
Purchasers named in the Purchaser Schedule attached thereto and each Prudential
Affiliate which becomes party thereto, on the other hand, and is entitled to the
benefits thereof.
 
 
Exhibit A-6-1

--------------------------------------------------------------------------------


 
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.
 
The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.
 
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.
 
Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.
 
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).
 

 
  SCHAWK, INC.
 
 
 

 
By:
 

  Title:        

 
 
Exhibit A-6-2

--------------------------------------------------------------------------------


 
EXHIBIT A-7
(to Private Shelf Agreement)
 
[FORM OF SERIES E PIK NOTE]

 
SCHAWK, INC.

 
9.17% SERIES E SENIOR PIK NOTE
 
 
 

No. _____ 
[Date]

 
$________
 
FOR VALUE RECEIVED, the undersigned, Schawk, Inc., a corporation organized and
existing under the laws of the State of Delaware (herein called the “Company”),
hereby promises to pay to ______________________, or registered assigns, the
principal sum of (i) _______________ DOLLARS, plus (ii) the amount of interest
on this Note added to the principal of this Note pursuant to Section 1.7 of the
Agreement, plus (iii) all Make-Whole Amounts (as defined in the Agreement) added
to the principal of this Note pursuant to the Agreement, on the PIK Note
Maturity Date (as defined in the Agreement), with interest (computed on the
basis of a 360-day year—30-day month) (a) on the unpaid balance thereof at the
rate of 9.17% per annum (or during any period when an Event of Default shall be
in existence, at the election of the Required Holder(s) of the Series E PIK
Notes, at the Default Rate (as defined below)) from the date hereof, payable
quarterly on the 28th day of April, July, October and January in each year,
commencing with the April 28, July 28, October 28, or January 28 next succeeding
the date hereof, until the principal hereof shall have become due and payable,
and (b) on any overdue payment (including any overdue prepayment) of principal,
any overdue payment of Make-Whole Amount and, to the extent permitted by
applicable law, any overdue payment of interest, payable quarterly as aforesaid
(or, at the option of the registered holder hereof, on demand), at a rate per
annum from time to time equal to the Default Rate.  The “Default Rate” shall
mean a rate per annum from time to time equal to the greater of (i) 11.17% or
(ii) 2.00% over the rate of interest publicly announced by The Bank of New York
from time to time in New York City as its Prime Rate.
 
Except to the extent payment of interest and Make-Whole Amount is payable by
adding such payments to the principal of this Note pursuant to the terms of the
Agreement, payments of principal of, interest on and any Make-Whole Amount
payable with respect to this Note are to be made at the main office of The Bank
of New York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.
 
This Note is one of a series of Series E Senior PIK Notes (herein called the
“Notes”) issued pursuant to a Note Purchase and Private Shelf Agreement, dated
as of January 28, 2005 (as amended through the date hereof and as further
amended from time to time, herein called the “Agreement”), between the Company,
on the one hand, and Prudential Investment Management, Inc., the Initial
Purchasers named in the Purchaser Schedule attached thereto and each Prudential
Affiliate which becomes party thereto, on the other hand, and is entitled to the
benefits thereof.
 
 
Exhibit A-7-1

--------------------------------------------------------------------------------


 
This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.
 
The Company and any and all endorsers, guarantors and sureties severally waive
grace, demand, presentment for payment, notice of dishonor or default, notice of
intent to accelerate, notice of acceleration (except to the extent required in
the Agreement), protest and diligence in collecting in connection with this
Note, whether now or hereafter required by applicable law.
 
In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.
 
Capitalized terms used herein which are defined in the Agreement and not
otherwise defined herein shall have the meanings as defined in the Agreement.
 
THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF SUCH STATE (EXCLUDING ANY
CONFLICTS OF LAW RULES WHICH WOULD OTHERWISE CAUSE THIS NOTE TO BE CONSTRUED OR
ENFORCED IN ACCORDANCE WITH THE LAWS OF ANY OTHER JURISDICTION).
 

 
  SCHAWK, INC.
 
 
 

 
By:
 

  Title:        

 
Exhibit A-7-2


 